Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano EP 0561332 A1 (Hereinafter Asano).
In regards to claim 20, Asano teaches a method of preventing movement of a vehicle interior component of a vehicle when the vehicle experiences acceleration (abstract) in a forward direction exceeding a predefined first acceleration and when the vehicle experiences acceleration in a side-to-side direction (See reference image 1) exceeding a predefined second acceleration, the method comprising: providing an inertia lock member (1) that is rotatably connected to a vehicle component for rotation about a vertical axis (See fig 2, illustrated orientation) between an unlocked position (fig 4) and a locked position, wherein the inertia lock member is biased towards the unlocked position (fig 6); movably 

    PNG
    media_image1.png
    420
    683
    media_image1.png
    Greyscale

Reference Image 1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al. US 20070262632 A1 (herinafter Cody) in view of Schneider et al. DE 102011053395 A1 (herinafter Schneider) and Amick et al. US 20170074005 A1 (herinafter Amick).
In regards to claim 1, Cody teaches A vehicle interior compartment (fig 1A) for vehicles having a horizontal fore-aft first direction, and a second direction that is transverse to the first direction (all vehicles have this property), the vehicle interior compartment comprising: a base structure (1) configured to be fixed to a vehicle body structure; an interior storage compartment mounted to the base structure (20,42), the interior storage compartment having a storage space (42) and an upper opening providing access to the storage space (42 observe upward facing storage); a movable door (10, armrest acts as door) that is configured to move horizontally from an open position permitting access to the storage space to a closed position closing off the upper opening (para 9); a latch mechanism (fig 6) configured to retain the movable door in the closed position when the latch mechanism is latched, and wherein the latch mechanism permits the movable door to move to the open position when the latch mechanism is unlatched; a movable latch release operably connected to the latch mechanism whereby a user can move the latch release from a rest position to released position to unlatch the latch mechanism (para 7); 
However, Cody does not teach a bidirectional inertia lock.


    PNG
    media_image2.png
    778
    947
    media_image2.png
    Greyscale

Cody and Schneider and the applicant’s invention are all considered analogous because they are all in the art of latching center consoles. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to combine Cody’s latching mechanism with Schneider’s bi-directional inertial lock in order to produce a safer latching center console that prevents potentially harmful unlatching in the event of a collision.
The Cody, as modified by Schneider, fails to disclose the inertial lock being pivoted about a vertical axis.
Amick however does teach the inertial lock (34) with an offset weight (64) pivoted about a vertical axis (TP).

In regards to claim 2, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 1, wherein Cody further teaches the interior storage compartment includes first linear guides; the door slidably engages the first linear guides (60) to permit linear fore-aft movement of the door relative to the interior storage compartment when the latch mechanism is released (para 009, para 32).
In regards to claim 3, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 1, wherein Cody further teaches the latch mechanism includes a base member (fig 5, 82) fixed to the base structure (fig 5, 82); a locking member (56) that selectively engages the latch (para 33). As Cody has been modified to incorporate Schneider’s inertia lock, Cody in view of Schneider discloses that the inertial lock is latched to prevent movement of the door. 
In regards to claim 4, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 3, wherein cody further teaches the base member comprises an elongated base structure (a rectangle is an elongated square) extending in a fore-aft direction (fig 2) and including a plurality of recesses; the locking member includes at least one protrusion (84 para 38) that engages at least a selected one of the recesses (82 para 38) when the inertia lock member is latched to prevent fore-aft movement of the door (para 38, fig 5); and wherein movement of the latch release from the rest 
In regards to claim 5, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 4, wherein Schneider further teaches the latch release (13 and 12) and the locking member (11) are movably interconnected by at least one cam member (14, a pawl is a cam) and cam surface (surface of 14). Cody further teaches whereby movement of the latch release in the first direction causes the locking member to shift in a direction that is transverse to the first direction (para 33, pins in slider move traverse to front-back direction).
In regards to claim 6, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 5, wherein Cody further teaches the actuator bracket (54) locking member (11) 
Cody essentially teaches the reverse of what is claimed.  Cody teaches that the protrusions are on the locking member, rather than on the actuator bracket.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Cody in view of Schneider and Amick, such that the protrusions were reversed since it has been held that mere reversal of parts is an obvious modification (MPEP 2144 VI. A.).
In regards to claim 7, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 6, wherein Cody further teaches at least one spring biasing the actuator bracket to the rest position (para 44) whereby the at least one spring causes the actuator bracket to shift to the rest position after a user releases (para 44) the latch release to thereby shift the at least one protrusion of the locking member into engagement with a recess of the base member (para 44).
In regards to claim 8, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 4,  given that Cody has already been modified to include Schneider’s inertia lock, Schneider further teaches the inertia lock member includes a lock surface (surface of 14) that engages the latch release (12,13 via 11) and prevents movement of the latch release to the released position when the inertia lock member is in the locked position (para 27).
In regards to claim 9, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 8,  given that Cody has already been modified to include Schneider’s inertia lock, Schneider further teaches a spring biasing the inertia lock member to the unlocked position (paragraph 7 Spring plate prevents from moving until certain acceleration is met).
In regards to claim 10, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 9, given that Cody has already been modified to include Schneider’s inertia lock, Schneider further teaches the latch release includes an opening (15 connected to 12,13 via 11); the lock surface of the inertia lock member comprises a protrusion (point at the end of 14) that is received in the opening (fig 1).
In regards to claim 11, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 10,  given that Cody has already been modified to include Schneider’s inertia lock, Schneider further teaches the opening in the latch release includes an edge (Top of 14) portion forming a stop (the top portion of 15 stops the pawl from moving more) that engages the protrusion (tip of 14) and prevents movement of the latch release to the released position when the inertia lock member is in the locked position (para 27), and wherein the opening in the latch release includes a portion that receives the protrusion (spring plate 7 it is in the opening as it prevents pawl from entering the opening) and permits movement of the latch release to the released position when the inertia lock member is in the unlocked position (para 7).
In regards to claim 12, Cody teaches a vehicle having a fore-aft first direction and a side-to-side second direction (all 3D vehicles have this) that is transverse to the first direction, the vehicle comprising: a base structure (all vehicles); an interior component (10) that is movably mounted to the base structure for horizontal fore- aft movement between first and second positions (abstract, 10); a latch mechanism (fig 6) 1having latched and unlatched configurations, wherein the latch mechanism prevents fore-aft movement of the interior component when the latch mechanism is in the latched configuration, and permits fore-aft movement of the interior component when the latch mechanism is in the latched configuration (para 7); a manually movable latch release (48) operably connected (fig 7) to the latch mechanism whereby manual movement of the latch release from a rest position to a released position unlatches the latch mechanism (para 31, para 39, para 40); a spring biasing the inertia lock member to the unlocked position (paragraph 7 Spring plate prevents from moving until certain acceleration is met). 
Cody does not teach an inertial lock member.
Amick teaches an inertia lock member that is rotatable about a vertical axis, the inertia lock member having a center of mass (64) that is offset from the vertical axis (TP) such that the inertia lock member rotates from an unlocked position (fig 3) to a locked position (fig 4) in response to acceleration in the first direction and in response to acceleration in the second direction (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have combined Cody’s center console with Amick’s Bi-directional inertial lock in order to produce a safer center console by preventing the console from opening and spilling debris in event of a high speed collision.
Cody in view of Amick, however does not teach the inertial lock locking a Latch.
Schneider teaches, wherein the inertia lock member prevents movement of the latch release to the released position when the inertia lock member is in the locked position (para 26, para 27).

In regards to claim 13, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 12 wherein Schneider further teaches the inertia lock member rotates from an unlocked position to a locked position in response to acceleration in the first direction 
Cody in view of Schneider and Amick does not teach the locking member rotating in response to the acceleration being about 30g.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Cody in view of Schneider and Amick such that the inertia lock would only lock if the acceleration in the first direction were greater than 30g, as such a modification would have amounted to routine optimization of the spring strength to adjust the desired acceleration threshold (see MPEP 2144 II. A.).
In regards to claim 14, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 12 wherein Schneider further teaches the inertia lock member rotates from an unlocked position to a locked position in response to acceleration in the first direction 
Cody in view of Schneider and Amick does not teach the locking member rotating in response to the acceleration being about 10g.

In regards to claim 15, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 12 wherein Cody further teaches: the vehicle comprises a body structure (1); the latch mechanism includes a reinforcement bracket (54) fixed to the body structure (exploded view fig 2), the Locking member including a plurality of recesses (53), latch mechanism further including a locking member that moves fore-aft with the interior component (56, para 39) and the reinforcement bracket locking member 
Essentially, Cody teaches that the recesses are on the locking member, rather than on the reinforcement bracket, as claimed.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Cody in view of Schneider and Amick to have the recesses on the reinforcement bracket instead of the locking member, as such a modification would have amounted rearrangement of parts since shifting the recesses from the reinforcement bracket to the locking member would not have modified the operation of the device (see MPEP 2144 V. C.).
In regards to claim 16, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 15 wherein Cody further teaches: the latch release (48) is movably mounted to the interior component for fore-aft movement (rotary translates to for aft movement) relative to the interior component between the rest and released positions (para 31), and wherein the latch release 
In regards to claim 17, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 16, given that Cody has already been modified to include Schneider’s inertia lock, Schneider further teaches: the inertia lock member (14) engages a stop surface (15) of the latch release (12,13 via 11) when the inertia lock member is in the locked position to prevent movement of the latch release to the released position (para 27).
In regards to claim 18, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 12 wherein Cody further teaches the latch release (48) is movably mounted to the interior component (via 94) for fore-aft movement relative to the interior component between the rest and released positions (rotation leads to linear motion of end), and wherein the latch release and the locking member are operably interconnected by cam surfaces (51) such that fore-aft movement of the latch release shifts the locking member in a direction that is transverse to the fore-aft direction (para 44).
In regards to claim 19, Cody in view of Schneider and Amick teach the vehicle interior compartment of claim 18 wherein Cody further teaches the first direction is a vehicle forward direction; the door moves in the vehicle forward direction from the first position to the second position (abstract).
Response to Arguments
In regards to the remarks concerning the Drawings.
Applicant’s arguments, see page 1 of remarks, filed December 21st 2021, with respect to figure 5 have been fully considered and are persuasive.  The objection of September 21st 2021 has been withdrawn. 
In regards to the remarks concerning the Claim objections.
page 1 of remarks, filed December 21st 2021, with respect to claim 1 have been fully considered and are persuasive.  The objection of September 21st 2021 has been withdrawn. 

In regards to the remarks concerning the 112(b) rejections.
Applicant’s arguments, see pages 1-2, filed December 21st 2021, with respect to claims 13-14 have been fully considered and are persuasive.  The rejection of September 21st 2021 has been withdrawn. 
In regards to the remarks concerning the 102 rejection.
Applicant’s arguments, see page , filed December 21st 2021, with respect to claim 20 have been fully considered and are persuasive.  The rejection of September 21st 2021 has been withdrawn. 
Amick does not teach the amended claim.
In regards to the remarks concerning 103 rejections.
Applicant's arguments filed December 21st 2021 have been fully considered but they are not persuasive.
The Applicant respectfully asserts that there is no evidence of record showing that the mechanism of Cody '632 is actually "prone to unlocking due to a side collision".
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Applicant also asserts that given that the crash lock 5 of Schneider DE '395 is designed to address problems associated with pivotally mounted lid 4, it is not reasonable to think that one skilled in the art would utilize the crash lock 5 of Schneider DE '395 in the sliding mechanism of Cody '632 rather than the hinged upper part 20 of Cody '632.
Respectfully, according to the previous office action, Schneider is merely teaching an inertia lock for a sliding latch.
Applicant also asserts that to the extent it might be possible to modify the crash lock 5 of Schneider DE '395 to pivot about a vertical axis, Applicant respectfully asserts that this is speculative and based on improper hindsight. Specifically, the notion that the pawl 14 of Schneider DE '395 could be modified to rotate about a vertical axis and it could also then rotate due to a transverse impact (which is not taught by Schneider DE '395) goes well beyond actual teachings of the references themselves.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Respectfully, according to the previous office action, Cody is teaching a sliding latch, Schneider is merely teaching an inertia lock for a sliding latch, and Amick is teaching an inertia lock for a vertical pivot axis. The combination of these references teach the claimed invention.  

In response, the examiner respectfully asserts that Amick merely is used to teach the pivot axis. Schneider teaches the locking of a sliding latch while Cody teaches a sliding latch.
Applicant asserts that the references themselves do not disclose that there is any problem in Cody '632 requiring the mechanisms of Schneider DE '395 or Amick '005.
However as explained above it is very well known in the art to use an inertia lock member to prevent accidental opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. US 20020096892 A1 - teaches a similar device pivoting about a vertical axis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675